Exhibit 10.1

 

TULLY’S COFFEE CORPORATION

1999 EMPLOYEE STOCK PURCHASE PLAN

Tully’s Coffee Corporation (the “Company”) does hereby establish its 1999
Employee Stock Purchase Plan (the “Plan”) as follows:

1. PURPOSE OF PLAN. The purpose of this Plan is to provide eligible employees
who wish to become shareholders in the Company a convenient method of doing so.
It is believed that employee participation in the ownership of the business will
be to the mutual benefit of both the employees and the Company. It is the
intention of the Company to have the Plan qualify as an “employee stock purchase
plan” under Section 423 of the Internal Revenue Code of 1986. The provisions of
the Plan shall, accordingly, be construed so as to extend and limit
participation in a manner consistent with the requirements of that Section of
the Code.

 

  2. DEFINITIONS.

2.1 “BASE PAY” means regular straight time earnings, plus review cycle bonuses
and overtime payments, payments for incentive compensation, and other special
payments except to the extent that any such item is specifically excluded by the
Board of Directors of the Company (the “Board”).

2.2 “ACCOUNT” shall mean the funds accumulated with respect to an individual
employee as a result of deductions from his paycheck for the purpose of
purchasing stock under this Plan. The funds allocated to an employee’s account
shall remain the property of the respective employee at all times but may be
commingled with the general funds of the Company.

2.3 “CODE” shall mean the Internal Revenue Code of 1986 as further amended.

3. EMPLOYEES ELIGIBLE TO PARTICIPATE. Any regular employee of the Company or any
of its subsidiaries who is in the employ of the Company on one or more offering
dates is eligible to participate in the Plan, except (a) employees whose
customary employment is twenty (20) hours or less per week, and (b) employees
whose customary employment is for not more than five (5) months in any calendar
year.

4. OFFERINGS. There will be twelve separate consecutive six-month offerings
pursuant to the Plan. The first offering shall commence on January 1, 2000 and
terminate June 30, 2000. Thereafter, offerings shall commence on each subsequent
July 1 and January 1 and terminate each succeeding December 31 and June 30, and
the



--------------------------------------------------------------------------------

final offering under this Plan shall commence on July 1, 2005 and terminate on
December 31, 2005. In order to become eligible to purchase shares, an employee
must sign an Enrollment Agreement, and any other necessary papers on or before
the commencement date (January 1 or July 1) of the particular offering in which
he or she wishes to participate. Participation in one offering under the Plan
shall neither limit, nor require, participation in any other offering.

5. PRICE. The purchase price per share shall be the lesser of: (1) 85% of the
fair market value of the stock on the offering date; or (2) 85% of the fair
market value of the stock on the last business day of the offering. Fair market
value shall mean the closing bid price as reported on the National Association
of Securities Dealers Automated Quotation System (the “NASDAQ”), or if the stock
is traded on a stock exchange, the closing price for the stock on the principal
such exchange. Until such time as the stock is reported on NASDAQ or listed on
an exchange, reference to the fair market value shall be determined on such
basis as shall be established or specified for that purpose by the Board or by a
committee selected by the Board. Notwithstanding any provision of the Plan to
the contrary, no determination made with respect to the fair market value of
common stock subject to an option shall be inconsistent with Section 423 of the
Code or regulations promulgated thereunder.

6. OFFERING DATE. The “offering date” as used in this Plan shall be the
commencement date of the offering, if such date is a regular business day, or
the first regular business day following such commencement date. A different
date may be set by resolution of the Board.

7. NUMBER OF SHARES TO BE OFFERED. The maximum number of shares that may be
offered under the Plan shall not exceed four million two hundred thousand
(4,200,000) shares of the Company; provided that a portion of the shares so
authorized may be allocated to the 1994 Stock Option Plan. The number of shares
allocated to each plan shall be determined by the Board but shall not exceed
four million two hundred thousand (4,200,000) shares for both plans. The shares
to be sold to participants under the Plan will be common stock of the Company.
If the total number of shares allocated to this Plan for which options are to be
granted on any date in accordance with Section 10 exceeds the number of shares
then available under the Plan (after deduction of all shares for which options
have been exercised or are then outstanding), the Company shall make a pro rata
allocation of the shares remaining available in as nearly a uniform manner as
shall be practicable and as it shall determine to be equitable. In such event,
the payroll deductions to be made pursuant to the authorizations therefor shall
be reduced accordingly and the Company shall give written notice of such
reduction to each employee affected thereby.

 

- 2 -



--------------------------------------------------------------------------------

  8. PARTICIPATION.

8.1 An eligible employee may become a participant by completing an Enrollment
Agreement provided by the Company and filing it with Shareholder Services prior
to the commencement of the offering to which it relates.

8.2 Payroll deductions for a participant shall commence on the offering date,
and shall end on the termination date of such offering unless earlier terminated
by the employee as provided in Paragraph 14.

 

  9. PAYROLL DEDUCTIONS.

9.1 At the time a participant files his authorization for a payroll deduction,
he or she shall elect to have deductions made from his pay on each payday during
the time he or she is a participant in an offering at the rate of 2%, 4%, 6%,
8%, or 10% of his base pay.

9.2 All payroll deductions made for a participant shall be credited to his
account under the Plan. A participant may not make any separate cash payment
into such account nor may payment for shares be made other than by payroll
deduction.

9.3 A participant may discontinue his participation in the Plan as provided in
Section 14, but no other change can be made during an offering and,
specifically, a participant may not alter the rate of his payroll deductions for
that offering.

10. GRANTING OF OPTION. On the offering date, this Plan shall be deemed to have
granted to the participant an option for as many full shares as he or she will
be able to purchase with the payroll deductions credited to his account during
his participation in that offering. Nothwithstanding the foregoing, no
participant may purchase more than 2,250 shares of stock during any single
offering.

11. EXERCISE OF OPTION. Each employee who continues to be a participant in an
offering on the last business day of that offering shall be deemed to have
exercised his option on such date and shall be deemed to have purchased from the
Company such number of full shares of common stock reserved for the purpose of
the Plan as his accumulated payroll deductions on such date will pay for at the
option price.

12. EMPLOYEE’S RIGHTS AS A SHAREHOLDER. No participating employee shall have any
right as a shareholder with respect to any shares until the shares have been
purchased in accordance with Section 11 above and the stock has been issued by
the Company.

 

- 3 -



--------------------------------------------------------------------------------

  13. EVIDENCE OF STOCK OWNERSHIP.

13.1 Promptly following the end of each offering, the number of shares of common
stock purchased by each participant shall be deposited into an account
established in the participant’s name at a stock brokerage or other financial
services firm designated by the Company (the “ESPP Broker”).

13.2 The participant may direct, by written notice to the Company at the time of
his enrollment in the Plan, that his ESPP Broker account be established in the
names of the participant and one other person designated by the participant, as
joint tenants with right of survivorship, tenants in common, or community
property, to the extent and in the manner permitted by applicable law.

13.3 A participant shall be free to undertake a disposition (as that term is
defined in Section 424(c) of the Code) of the shares in his account at any time,
whether by sale, exchange, gift, or other transfer of legal title, but in the
absence of such a disposition of the shares, the shares must remain in the
participant’s account at the ESPP Broker until the holding period set forth in
Section 423(a) of the Code has been satisfied. With respect to shares for which
the Section 423(a) holding period has been satisfied, the participant may move
those shares to another brokerage account of participant’s choosing or request
that a stock certificate be issued and delivered to him.

13.4 A participant who is not subject to payment of U.S. income taxes may move
his or her shares to another brokerage account of his or her choosing or request
that a stock certificate be issued and delivered to him or her at any time,
without regard to the satisfaction of the Section 423(a) holding period.

 

  14. WITHDRAWAL.

14.1 An employee may withdraw from an offering, in whole but not in part, at any
time prior to the last business day of such offering by delivering a Withdrawal
Notice to the Company, in which event the Company will refund the entire balance
of his or her deductions as soon as practicable thereafter.

14.2 To re-enter the Plan, an employee who has previously withdrawn must file a
new Enrollment Agreement in accordance with Section 8.1. The employee’s re-entry
into the Plan will not become effective before the beginning of the next
offering following the employees’ withdrawal, and if the withdrawing employee is
an officer of the Company within the meaning of Section 16 of the Securities
Exchange Act of 1934, the employee may not re-enter the Plan before the
beginning of the second offering following his or her withdrawal.

15. CARRYOVER OF ACCOUNT. At the termination of each offering the Company shall
automatically re-enroll the employee in the next offering, and the

 

- 4 -



--------------------------------------------------------------------------------

balance in the employee’s account shall be used for option exercises in the new
offering, unless the employee has advised the Company otherwise. Upon
termination of the Plan, the balance of each employee’s account shall be
refunded to him or her.

16. INTEREST. No interest will be paid or allowed on any money in the accounts
of participating employees.

17. RIGHTS NOT TRANSFERABLE. No employee shall be permitted to sell, assign,
transfer, pledge, or otherwise dispose of or encumber either the payroll
deductions credited to that employees account or any rights with regard to the
exercise of an option or to receive shares under the Plan other than by will or
the laws of descent and distribution, and such right and interest shall not be
liable for, or subject to, the debts, contracts, or liabilities of the employee.
If any such action is taken by the employee, or any claim is asserted by any
other party in respect of such right and interest whether by garnishment, levy,
attachment or otherwise, such action or claim will be treated as an election to
withdraw funds in accordance with Section 14.

18. TERMINATION OF EMPLOYMENT. Upon termination of employment for any reason
whatsoever, including but not limited to death or retirement, the balance in the
account of a participating employee shall be paid to the employee or the
employee’s estate.

19. AMENDMENT OR DISCONTINUANCE OF THE PLAN. The Board shall have the right to
amend, modify, or terminate the Plan at any time without notice, provided that
no employee’s existing rights under any offering already made under Section 4
hereof may be adversely affected thereby, and provided further that no such
amendment of the Plan shall, except as provided in Section 20, increase the
shares to be offered above the total number of shares to be offered unless
shareholder approval is obtained therefor.

20. CHANGES IN CAPITALIZATION. In the event of reorganization, recapitalization,
stock split, stock dividend, combination of shares, merger, consolidation,
offerings of rights, or any other change in the structure of the common shares
of the Company, the Board may make such adjustment, if any, as it may deem
appropriate in the number, kind, and the price of shares available for purchase
under the Plan, and in the number of shares which an employee is entitled to
purchase.

21. SHARE OWNERSHIP. Notwithstanding anything herein to the contrary, no
employee shall be permitted to subscribe for any shares under the Plan if such
employee, immediately after such subscription, owns shares (including all shares
which may be purchased under outstanding subscriptions under the Plan)
possessing 5% or more of the total combined voting power or value of all classes
of shares of the Company or of its parent or subsidiary corporations. For the
foregoing purposes the rules of Section 425(d) of the Code shall apply in
determining share ownership. In addition, no employee shall be allowed to
subscribe for any shares under the Plan

 

- 5 -



--------------------------------------------------------------------------------

which permits him or her rights to purchase shares under all “employee stock
purchase plans” (as described in Section 423 of the Code) of the Company and its
subsidiary corporations to accrue at a rate which exceeds $25,000 of the fair
market value of such shares (determined at the time such right to subscribe is
granted) for each calendar year in which such right to subscribe is outstanding
at any time.

22. ADMINISTRATION. The Plan shall be administered by the Board. The Board shall
be vested with full authority to make, administer, and interpret such rules and
regulations as it deems necessary to administer the Plan, and any determination,
decision, or action of the Board in connection with the construction,
interpretation, administration, or application of the Plan shall be final,
conclusive, and binding upon all participants and any and all persons claiming
under or through any participant. The Board may delegate any or all of its
authority hereunder to such committee as it may designate.

23. NOTICES. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received by Shareholder Services of the Company or when received in the
form specified by the Company at the location, or by the person, designated by
the Company for the receipt thereof.

24. TERMINATION OF THE PLAN. This Plan shall terminate at the earliest of the
following:

24.1 December 31, 2005.

24.2 The date of the filing of a Statement of Intent To Dissolve by the Company
or the effective date or a merger or consolidation wherein the Company is not to
be the surviving corporation, which merger or consolidation is not between or
among corporations related to the Company. Prior to the occurrence of either of
such events, on such date as the Company may determine, the Company may permit a
participating employee to exercise the option to purchase shares for as many
full shares as the balance of his account will allow at the price set forth in
accordance with Section 5. If the employee elects to purchase shares, the
remaining balance of such employees account will be refunded to him or her after
such purchase.

24.3 The date the Board acts to terminate the Plan in accordance with Section 19
above.

24.4 The date when all shares reserved under the Plan have been purchased.

25. LIMITATIONS ON SALE OF STOCK PURCHASED UNDER THE PLAN. The Plan is intended
to provide common stock for investment and not for resale. The Company

 

- 6 -



--------------------------------------------------------------------------------

does not, however intend to restrict or influence any employee in the conduct of
his own affairs. An employee, therefore, may sell stock purchased under the Plan
at any time he or she chooses, subject to compliance with any applicable Federal
or state securities laws. THE EMPLOYEE ASSUMES THE RISK OF ANY MARKET
FLUCTUATIONS IN THE PRICE OF THE STOCK.

26. GOVERNMENTAL REGULATION. The Company’s obligation to sell and deliver shares
of the Company’s common stock under this Plan is subject to the approval of any
governmental authority required in connection with the authorization, issuance,
or sale of such shares.

 

- 7 -